Citation Nr: 1525809	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.  He served in the Republic of Vietnam from August 1967 to December 1967.

The case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously remanded by the Board in May 2014 and in February 2015.


FINDING OF FACT

The Veteran's calcified granuloma of the right lung is unrelated to his military service, to include presumed exposure to herbicides.


CONCLUSION OF LAW

Calcified granuloma of the right lung was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through April 2008, June 2008 and March 2009 letters sent to the Veteran that fully addressed all notice elements.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The record indicates that the Veteran may be in receipt of benefits from the Social Security Administration (SSA) and the record shows a recent VA request for any outstanding SSA records.  However, the Board finds that these records do not have a reasonable possibility of helping to substantiate the claim.  The critical question here is whether there is a nexus between any currently-diagnosed disorder and any disease or incident in service.  Because the SSA records will not address the medical nexus question with regards to VA service connection, to include an opinion linking this particular disability to Agent Orange, the acquisition of such records would not be of any benefit to the Veteran in the adjudication of this appeal.  As such, a remand for SSA records for the adjudication of this appeal is not necessary.  

The Veteran's case was previously remanded by the Board in May 2014 and February 2015 for a VA examination and etiological opinion.  As noted above, the Veteran was provided a VA examination in March 2015 that is adequate for the purposes of determining service connection.  The Board finds that the RO substantially complied with the Board's remand instructions.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran served in the Republic of Vietnam from August 1967 to December 1967 and his exposure to Agent Orange is conceded.  A calcified granuloma (benign) is not a disease enumerated under 38 C.F.R. § 3.309(e), which establishes the diseases associated with exposure to Agent Orange.  Accordingly, service connection cannot be established on a presumptive basis.  However, the preclusion of presumptive service connection for a disability based on exposure to herbicides does not prevent a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran maintains that he has a "spot on lung" or calcified granuloma in the right lower lobe due to service, to include Agent Orange exposure.  The evidence of record, however, makes such a relationship unlikely.

The record contains a current diagnosis of calcified granuloma in the right lower lobe in his lung as noted upon X-ray studies in October 2007 and confirmed again as benign calcified granuloma in the right lower lobe upon X-ray studies in October 2008.  For the following reasons, the Board finds that the preponderance of the evidence weighs against the claim of service connection.  

Service treatment records show that the Veteran did not have any lung problems at service entry nor did he have any complaints, diagnoses, or treatment for a pulmonary issue during service.  Upon separation examination in September 1968, the Veteran's lungs and chest were found to be normal.  On his report of medical history at separation, the Veteran denied having any issues pertaining to the lungs, such as asthma, shortness of breath, pain or pressure in his chest, chronic cough, or tuberculosis.  

Post service evidence demonstrates that the Veteran reported having a lung nodule to a VA physician in June 2003 (did not specify which lobe).  A June 2006 VA treatment record indicates that approximately 3 years ago, the Veteran was told that he had a spot on the left lung by his family physician.  X-ray studies in August 2006 confirmed evidence of prior granulomatous infection including large calcified granuloma in the right lower lobe.  X-ray studies in October 2007 showed calcified granuloma in the right lower lobe and 2mm noncalcified nodule was noted in the left lower lobe.  Upon X-ray findings in October 2008, the previously described 2mm nodule within the posterior aspect of the left lower lobe was no longer visible.  Benign calcified granuloma within the right lower lobe was confirmed at this time; otherwise, unremarkable CT of the chest.  X-ray findings in 2009 and 2011 confirm the calcified granuloma in the right lower lobe.  There are no other pulmonary issues identified by the Veteran or the record.  

The Veteran was provided a VA examination in March 2015, which was based upon a consideration of the his medical and service history, the pertinent facts of his case, and the examiner's understanding of medical principles.  The VA examiner provided a negative nexus opinion reasoning that the Veteran's pulmonary granuloma is due to a prior lung infection and was less likely than not related to his military service including herbicide exposure.  She stated that although he did not provide a history of a severe lung infection, the type of infection which causes granulomatous changes as a residual of infection can often be mild (i.e., thought of a cold or plan respiratory infection which passes quickly) or even asymptomatic.  She further reasoned that the Veteran's military service and herbicide exposure would not contribute to the infection which occurred after military service as the Veteran had a normal chest X-ray when leaving service.  

For nexus evidence, the Veteran provided his own statements in support of his claim.  In his December 2011 VA Form 9, the Veteran stated that the spot on his lung has been there for the past 44 years.  He stated that he has had routine physicals and his doctors have told him that he had a spot on his lung.  He indicated that he felt that this spot is due to service and that he was told about this spot on his lung at the time he left the military.  However, these assertions are not supported by the evidence of record, namely, the separation examination which shows normal findings in his lungs.  There is no documentation of any spot on his lung until 2003, decades after separation from service.  Consequently, the Board does not find the Veteran's statements of having calcified granuloma since service to be of any probative value.  

The Board acknowledges that the Veteran himself has claimed that he suffers from a calcified lung granuloma as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the more probative evidence of record on the issue of nexus shows that the calcified granuloma of the lower right lobe is most likely due to a post-service infection and is unlikely due to Agent Orange or any other event in service.  Accordingly, the Board finds the preponderance of the evidence is against the claim of service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for a lung disorder, to include as due to herbicide exposure, is denied.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


